Case 1:19-cv-00008-KAM-SMG Document 30 Filed 06/05/19 Page 1 of 2 PageID #: 283
                                                                           Three Bryant Park
                                                                           1095 Avenue of the Americas
                                                                           New York, NY 10036-6797
                                                                           +1 212 698 3500 Main
                                                                           +1 212 698 3599 Fax
                                                                           www.dechert.com


                                                                           LINDA C. GOLDSTEIN

                                                                           linda.goldstein@dechert.com
                                                                           +1 212 698 3817 Direct
                                                                           +1 212 698 0684 Fax



          June 5, 2019



          VIA ECF

          Honorable Steven M. Gold
          United States Magistrate Judge
          United States District Court for the Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

          Re:     Honickman, et al. v. BLOM Bank SAL, No. 1:19-cv-00008-KAM-SMG –
                  Motion for Adjournment of Initial Conference

          Dear Judge Gold:

          Pursuant to Section 1.D of the Court’s Individual Practices, Defendant respectfully moves, with
          Plaintiffs’ consent, for an adjournment sine die of the initial conference, which has been re-
          scheduled for June 21, 2019 at 4:30 p.m. (Re-Scheduling Order dated May 23, 2019).

          Defendant requests the adjournment in light of the motion to dismiss that Defendant served (but
          did not file) on June 3, 2019. Plaintiffs’ response to the motion is due on July 8, 2019, and
          Defendant’s reply is due on July 29, 2019. (Minute Entry dated May 15, 2019). Defendant
          believes there is no need for the parties to exchange any discovery during the pendency of the
          motion and therefore requests that the initial conference be rescheduled only in the event that
          Defendant’s motion is denied. Plaintiffs agree that it makes sense for the parties to postpone their
          exchange of initial discovery during the pendency of the motion to dismiss and join in this request
          for an adjournment of the scheduled conference.

          Plaintiffs further advise us (and, by means of this letter, the Court) that they nonetheless
          anticipate the need to seek leave, during the pendency of the motion, to serve preservation
          subpoenas pursuant to Federal Rule of Civil Procedure 45 on certain non-parties to whom they
          have sent (or intend to send) litigation hold letters. Defendant reserves the right to object to such
          a request.
Case 1:19-cv-00008-KAM-SMG Document 30 Filed 06/05/19 Page 2 of 2 PageID #: 284

                                                                         Honorable Steven M. Gold
                                                                         United States Magistrate Judge
                                                                         June 5, 2019
                                                                         Page 2




          No party has previously requested an extension or adjournment of the initial conference, and all
          parties join in requesting this adjournment.

          Respectfully,

          /s/ Linda C. Goldstein

          Linda C. Goldstein

          cc: All Counsel (via ECF)
